Title: To George Washington from Brigadier General Casimir Pulaski, 10 February 1778
From: Pulaski, Casimir
To: Washington, George



Sir,
Trenton [N.J.] 10th Feby 1778.

I send Your Excellency one of my Lancemen he is completely equiped—I find people here who are willing to serve—if you approve of it my General, I will advance them money for  The Governor is here and promises to give me an answer as soon as a Council shall have been held, which will happen in a few days—Whatever is to be done for us I hope will be done without delay, our time is short, and I suppose the Campaign is to be open’d by the Cavalry—it will not be for want of attention in me, if they are not in condition to do it—I send Your Excellency the proceedings of two Courts of Inquiry, one respecting the Dragoons who are said to have robbed an Inhabitant—the other respecting Mr Zelienski a Court Martial cannot be held on this affair, on account of Col. Moylans absence and in consequence of the Officers being

so scattered—even for the affair of the Dragoons I could not collect a sufficient number to hold a Court Martial.
Your Excellency may have them tried according to the report—or order them to be sent to the Galleys, this is an exemplary punishment, and would be useful to the public, as the Fleet is in want of men—There are some persons here who are desirous of serving with me as Volunteers, with arms and accoutrements, Your Excellency will inform me whether the Number of Volunteers is limited. I have the honor to be Your Excellencys most humble & most obedt

C. Pulaski Genl of Cavalry

